PER CURIAM:
In accordance with the authorities cited in our recent opinion decided April 9, 1982 in consolidated appeals Nos. 5-71 and 5-77, United States of America, et al. v. Andrus Energy Corporation, et al. and No. 5-72, United States of America v. Robison Energy, Inc., et al., 678 F.2d 1081, and for the reasons stated therein, we hold that Appellants’ challenge of the Department of Energy subpoena in question and the order enforcing it by United States District Judge Woodrow B. Seals, Southern District of Texas, is frivolous and entirely without merit; that the subpoena is valid and was properly enforced.
The order and judgment of the District Court appealed from should be and is hereby affirmed and this appeal dismissed.
IT IS SO ORDERED.